—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered December 21, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant’s claim that the court’s instruction concerning the prosecution’s right to prepare its witnesses exceeded permissible boundaries when it advised the jury that “the issue of speaking to a witness before trial is irrelevant” is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find any such error to be harmless (see People v Crimmins, 36 NY2d 230).
We perceive no basis for reducing the sentence. Concur— Williams, P.J., Nardelli, Ellerin, Rubin and Marlow, JJ.